DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling system, recites in claims 19, 27 and 31 must be shown or the feature(s) canceled from the claim(s). Note as much as that while the heating system set forth in the claims is designated in figure 1 with a label as 100 and the specification page 8, lines 20-25 as 100, the cooling system is not shown with any designated label  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Status of Claims
Claims 1-6, 8 and 10-18 have been cancelled, and new claims 19-34 have been introduced, hence claims 19-34 are currently under consideration in the application.

Claim Objections
5.	Claims 19 and 27 are objected to because of the following informalities: based on the specification and the drawings, it appears  the limitation calling for “and cooling, by a cooling system of the centering system, one or more zones of the blank that are not selected for heating, wherein the one or more zones are cooled at a higher rate than the one or more selected zones” should be replaced with -- while cooling, by a cooling --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 19-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 19 and 27, recites the limitation “wherein the one or more selected zones are heated to slow cooling of the one or more selected zones” in lines 9-10 and lines 10 and 11 respectively. In particular, it is unclear what “heated to slow cooling” mean because heating would reasonably be expected, either, to raise the temperature or maintained the temperature of the zone. The claims are therefore rendered indefinite because the scope of the claims are unascertainable.
	Claims 19 and 27 recites the limitation “cooling, by a cooling system of the centering system, one or more zones of the blank that are not selected for heating, wherein the one or more zones are cooled at a higher rate than the one or more selected zones’ in lines 11-13 and 12-14 respectively.  In particular, it is unclear what 

Allowable Subject Matter
8.	Claims 19-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
in this Office action.
9.	The following is a statement of reasons for the indication of allowable subject 
matter: Ishiguro (US 2015/0377556), Boeke et al. (US 2009/0320968) and Gerber et al. (US 8,382,084) are prior art that discloses a subject matter closest to the instant claim invention. 
Ishiguro teaches a method of heating making a shaped metal part by moving the metal part through a furnace using a conveyor the furnace comprising a plurality of infrared lamps configured to heat one or more selected zones of the blank while being moved, and a controller for configured to be selectively turned on or off the plurality of infrared lamps so as to create a preselected heating pattern to be applied to the blank
 Boeke et al. teaches a method of making a shaped part having at least two structural regions of different ductility from one unitary blank of a hardenable steel alloy, the method comprising the steps of sequentially: heating the entire blank with a plurality of infrared lamps by differentially heating only first regions of the blank to above the AC.sub.3 point of the alloy while maintaining the rest of the blank below the AC.sub.3 

Gerber et al. teaches a centering device comprising a workpiece supporting table for receiving and centering a metal workpiece to be processed in a press.
However, these cited prior art either considered alone or as combined fails to teach and/or adequately suggest as in the instant claims 19 and 27: a method making a steel component by centering a position of the blank using a centering system table as being outputted from a furnace,  and selectively heating one or more selected zones of the blank while arranged on the centering table using a heating system of the centering system configured to be selectively turned on or off so as to create a preselected heating pattern to be applied to the blank and cooling, by a cooling system of the 
centering system, one or more zones of the blank that are not selected for heating.

Response to Arguments
10.	Applicant’s arguments with respect to claim 19-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733